Case 3:21-mc-80107-LB Document 3-10 Filed 04/30/21 Page 1 of 9




                   EXHIBIT 10
Case 3:21-mc-80107-LB Document 3-10 Filed 04/30/21 Page 2 of 9
Case 3:21-mc-80107-LB Document 3-10 Filed 04/30/21 Page 3 of 9
Case 3:21-mc-80107-LB Document 3-10 Filed 04/30/21 Page 4 of 9
         Case 3:21-mc-80107-LB Document 3-10 Filed 04/30/21 Page 5 of 9




December 11, 2020                                                                    Rodney Q. Fonda
                                                                                   Direct Phone 206.838.7551
                                                                                           Fax: 206.838.7515
                                                                                   RFonda@nicollblack.com

VIA EMAIL
fernandez@freehill.com
Michael Fernandez
Freehill Hogan & Mahar LLP
80 Pine Street,
New York, N.Y. 10005-1759

       Re:     ONE APUS

Dear Mike:

I received your message earlier today. I understand that Hapag Lloyd does not own or operate the
vessel, but that circumstance does not allow Hapag Lloyd to avoid a spoliation argument. The
Service Agreement obligates Hapag Lloyd to carry NIKE’s goods, in exchange for payment. If
NIKE’s goods are lost or damaged during shipment, NIKE’s sole remedy is against Hapag
Lloyd. Paragraph 18.3 of Schedule B of the Service Agreement makes Hapag Lloyd responsible
for errors or omissions of its sub-contractors. The vessel owner is a sub-contractor Hapag Lloyd
chose, not NIKE.

At this point it is unclear what the current status is of the 33 NIKE containers that were aboard
the ONE APUS in accord with the NIKE/Hapag Lloyd Service Agreement. If there is loss or
damage to the NIKE goods in those 33 containers, NIKE will make a claim against Hapag Lloyd
in accord with the Service Agreement. If that claim is denied, NIKE’s remedy is to seek
arbitration in New York.

The point of our notification is to reiterate what I set forth in my letter of December 7, 2020, to
Brad Crollard, NIKE’s commercial contact for Hapag Lloyd in Seattle. If NIKE’s designated
marine surveyor is not allowed on deck to view the evidence before that evidence has been
changed, we will make a claim for spoliation.

In addition to NIKE’s need and right to inspect the evidence on board the ONE APUS, there is
an additional consideration. NIKE’s surveyor in Tacoma a month ago noted certain deficiencies
in the lashing arrangement, the container fittings, and the overall container stowage situation
system, on the ONE AQUILA. We understand that the ONE AQUILA and ONE APUS are
“sister ships” and we know that both vessels departed from Yantian, bound for Long Beach, until
they both suffered the loss of containers overboard in the Pacific. If NIKE’s surveyor in Japan is
not allowed to inspect the vessel before the evidence has changed so that he can compare the


                        1325 FOURTH AVENUE | SUITE 1650 | SEATTLE, WA 98101
                       (206) 838-7555 | FAX (206) 838-7515 | www.nicollblack.com
         Case 3:21-mc-80107-LB Document 3-10 Filed 04/30/21 Page 6 of 9

Michael Fernandez
December 11, 2020
Page 2



situation on board ONE APUS to ONE AQUILA, NIKE will have to assume that the procedures
on both vessels were the same.

Okabe & Yamaguchi, the lawyers representing the vessel owner, sent me correspondence
proposing extraordinary conditions without merit, specifically that NIKE select an “exclusive”
surveyor other than NKKK and sign a Confidentiality agreement. On behalf of NIKE I rejected
those conditions and asked what authority the vessel owner had to request them. I have heard
nothing further from Okabe & Yamaguchi since that time.

I have, however, received further advice of the vessel owner’s obstruction of the investigation at
the vessel. Overnight, I received a report I received from NKKK, NIKE’s surveyor on site at the
vessel in Kobe. The surveyor reported as follows (all punctuation and wording as per original):

               At around 11:00 am, we tried to check the twist locks, remaining on the
               discharged containers but Mr. Akatsuka of Okabe & Yamaguchi
               Counsellors at Law, the lawyer appointed by the vessel’s owner, stopped
               us and said “Don’t take photos the ship’s lashing devices because it
               belongs to the owner. If you do not follow our instruction, we will revoke
               your permission to enter the yard.” Moreover, at around 13:25 pm, Mr.
               Joya of SCUA MCO Japan, the surveyor appointed by the owner’s P & I
               club notified us through the charterer’s surveyor that all photographing
               was prohibited if the containers have twist locks.

This obstruction of NIKE’s marine surveyor’s investigation is precisely the type of activity I
have protested as not allowing NIKE an opportunity to inspect the evidence before it is altered.
Clearly the condition of the twist locks is of enormous importance in determining whether the
containers were secured on deck properly. Furthermore, the twist locks were an issue that
NIKE’s surveyor noted in his inspection of the ONE AQUILA.

We also note that the obstruction occurred on the dockside, not on the vessel. Accordingly, any
notion that the obstruction results from “operational, health and safety concerns” is erroneous.

If NIKE’s investigation of the ONE APUS continues to be impeded, we will claim spoliation as
previously discussed. We understand Hapag Lloyd does not agree with our position in that
regard. Be that as it may, we request that Hapag Lloyd instruct the vessel owner not to impede
the investigation. Such a request would ultimately benefit both NIKE and Hapag Lloyd if an
argument over spoliation can be avoided altogether.

If there are ways that NIKE can assist Hapag Lloyd in this request to allow access, please let us
know. NIKE’s surveyor, NKKK, remains ready to make its inspection as soon as it is allowed to
do so.
         Case 3:21-mc-80107-LB Document 3-10 Filed 04/30/21 Page 7 of 9

Michael Fernandez
December 11, 2020
Page 3



If the vessel owner, Hapag-Lloyd’s sub-contractor, continues to resist NIKE’s request to inspect
before the evidence is changed, it is Hapag Lloyd against whom NIKE’s claim for spoliation will
ultimately be made.

Very truly yours,

NICOLL BLACK & FEIG, PLLC




Rodney Q. Fonda
           Case 3:21-mc-80107-LB Document 3-10 Filed 04/30/21 Page 8 of 9


From:            sago
To:              takeya.yamamoto@todalaw.co.jp; todalaw@todalaw.co.jp
Cc:              akatsuka; Takashi Hongo; sago
Subject:         Re: ONE APUS_onboard survey
Date:            Monday, December 14, 2020 9:12:49 PM


Dear Mr. Yamamoto,

Reference is our telecon this morning.

We received your strong demands to accept your surveyors onboard and to provide the requested
documents.

In terms of onboard survey, we are afraid that it would not be easy to accept your surveyors
onboard. Under the COVID-19 pandemic, we are strongly required to restrict the number of
onboard personnel in order to completely avoid the spread of the COVID-19 in the Vessel where is
very limited space. And also, the condition of the vessel/containers is so dangerous that we would
like limit the number of the onboard surveyors for safety reason as well.
On the other hand, we encourage you to collect the information and evidences (that ONE’s
surveyors obtained in the Vessel) from ONE. ONE is now carrying out very detailed onboard
investigation. We believe that ONE should have obtained or would obtain enough on-site
information/evidences through such detailed survey. This said approach should be much more
reasonable in the circumstances that, we believe, there is any Alliance agreement between your
clients and ONE.
In actual, we accepted ONE’s onboard survey on the strict condition that the information/evidence
obtained onboard is not disclosed to any other third party including your clients. The said proposal
means that we would surely lift such condition and let ONE freely give their obtained
information/evidence to your clients, but hopefully to the extent necessary for your clients defense
against the cargo interests. On the other hand, instead, we would like you to give up your idea of the
onboard survey and the relevant legal procedure.

We commit ourselves that, if you agree with the above, we will lift the said condition and lay out a
situation that you can get the information/evidence (obtained by ONE through their onboard
investigation) from ONE.
It is noted that we have not obtained any approval from ONE. The said arrangement is subject to
ONE’s approval.

In terms of the documents, as mentioned over the phone, we believe that you should approach to
ONE. The documents request should be made through charter chain. In actual, we do not have any
authority to restrict ONE’s documents disclosure to any. All are on ONE’s discretion.

We believe that the above would be very much reasonable. It would be appreciative if you could let
us have your affirmative reply.
We look forward to hearing from you.

Kind Regards,
           Case 3:21-mc-80107-LB Document 3-10 Filed 04/30/21 Page 9 of 9


Teruyuki Sago
-----------------------------------------------------
OKABE & YAMAGUCHI
5th Floor Eiha Shinkawa 5-17,
Shinkawa 1-Chome, Chuo-Ku,
Tokyo 104-0033
TERUYUKI SAGO
Attorney at Law/ Partner
TEL   : 81-3-3555-7931
FAX   : 81-3-3555-7934
MOBILE: 81-90-2416-6924
E-mail: te-sago@olo.gr.jp
Website: http://www.olo.gr.jp/en/
-----------------------------------------------------
